    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 11ofof23.
                                                                  23. PageID
                                                                       PageID#:#:245
                                                                                  322



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CHRISTOPHER BOLYARD, et al.                   )       CASE NO. 1:19-CV-2402
                                               )
         Plaintiffs,                           )       JUDGE DONALD C. NUGENT
                                               )
 Vs.                                           )       DEFENDANT SHIVA SHAKTI TWO
                                               )       CORPORATION’S ANSWER TO
 SHIVA SHAKTI TWO                              )       AMENDED COMPLAINT AND
 CORPORATION, et al.                           )       AMENDED COUNTERCLAIM
                                               )
         Defendants.                           )       (DEMAND FOR JURY TRIAL)
                                               )

       Defendant Shiva Shakti Two Corporation (“SS2”), by and through undersigned counsel,

hereby responds to Plaintiffs’ amended complaint as follows:

                                 JURISDICTION AND VENUE

       1.       Paragraph 1 of Plaintiffs’ amended complaint does not require an admission or

denial. To the extent that an admission or denial is required, SS2 denies for want of knowledge

the allegations set forth in that paragraph.

       2.       Paragraph 2 of Plaintiffs’ amended complaint does not require an admission or

denial. To the extent that and admission or denial is required, SS2 denies for want of knowledge

the allegations set forth in that paragraph.

       3.       Paragraph 3 of Plaintiffs’ amended complaint does not require an admission or

denial. To the extent that and admission or denial is required, SS2 denies for want of knowledge

the allegations set forth in that paragraph.

       4.       In response to Paragraph 4 of Plaintiffs’ amended complaint, SS2 admits that it is

conducting and has conducted business in Cuyahoga County. SS2 denies for want of knowledge

all remaining allegations set forth in that paragraph.



                                                   1
                                                                      EXHIBIT B
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 22ofof23.
                                                                  23. PageID
                                                                       PageID#:#:246
                                                                                  323



                                        THE PARTIES

       5.      SS2 denies for want of knowledge the allegations set forth in Paragraph 5 of

Plaintiffs’ amended complaint.

       6.      SS2 denies for want of knowledge the allegations set forth in Paragraph 6 of

Plaintiffs’ amended complaint.

       7.      SS2 denies for want of knowledge the allegations set forth in Paragraph 7 of

Plaintiffs’ amended complaint.

       8.      SS2 denies for want of knowledge the allegations set forth in Paragraph 8 of

Plaintiffs’ amended complaint.

       9.      SS2 denies for want of knowledge the allegations set forth in Paragraph 9 of

Plaintiffs’ amended complaint.

       10.     SS2 denies for want of knowledge the allegations set forth in Paragraph 10 of

Plaintiffs’ amended complaint.

       11.     SS2 denies for want of knowledge the allegations set forth in Paragraph 11 of

Plaintiffs’ amended complaint.

       12.     SS2 denies the allegations set forth in Paragraph 12 of Plaintiffs’ amended

complaint.

       13.     SS2 admits the allegations set forth in Paragraph 13 of Plaintiffs’ amended

complaint.

       14.     In response to Paragraph 14 of Plaintiffs’ amended complaint, SS2 admits that

Hetal Patel is an individual who holds an ownership interest in SS2.

       15.     In response to Paragraph 15 of Plaintiffs’ amended complaint, SS2 admits that

Nehal Patel is an individual who holds an ownership interest in SS2.



                                                2
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 33ofof23.
                                                                  23. PageID
                                                                       PageID#:#:247
                                                                                  324



       16.     SS2 denies the allegations set forth in Paragraph 16 of Plaintiffs’ amended

complaint.

       17.     In response to Paragraph 17 of Plaintiffs’ amended complaint, SS2 admits that it

operates the described motel. SS2 denies all remaining allegations set forth in that paragraph.

       18.     SS2 denies the allegations set forth in Paragraph 18 of Plaintiffs’ amended

complaint.

       19.     SS2 denies the allegations set forth in Paragraph 19 of Plaintiffs’ amended

complaint.

       20.     SS2 denies the allegations set forth in Paragraph 20 of Plaintiffs’ amended

complaint.

       21.     SS2 denies the allegations set forth in Paragraph 21 of Plaintiffs’ amended

complaint.

       22.     SS2 denies the allegations set forth in Paragraph 22 of Plaintiffs’ amended

complaint.

       23.     SS2 denies the allegations set forth in Paragraph 23 of Plaintiffs’ amended

complaint.

       24.     SS2 denies the allegations set forth in Paragraph 24 of Plaintiffs’ amended

complaint.

       25.     SS2 denies for want of knowledge the allegations set forth in Paragraph 25 of

Plaintiffs’ amended complaint.

                        PLAINTIFFS’ “FACTUAL BACKGROUND”

Plaintiffs’ “Defendants’ Business & Pay Practices”




                                                3
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 44ofof23.
                                                                  23. PageID
                                                                       PageID#:#:248
                                                                                  325



       26.        In response to Paragraph 26 of Plaintiffs’ amended complaint, SS2 admits that it is

in the business of operating the described motel. SS2 denies all remaining allegations set forth in

that paragraph.

       27.        SS2 denies the allegations set forth in Paragraph 27 of Plaintiffs’ amended

complaint.

       28.        SS2 denies the allegations set forth in Paragraph 28 of Plaintiffs’ amended

complaint.

       29.        SS2 denies the allegations set forth in Paragraph 29 of Plaintiffs’ amended

complaint.

       30.        SS2 denies the allegations set forth in Paragraph 30 of Plaintiffs’ amended

complaint.

       31.        SS2 denies the allegations set forth in Paragraph 31 of Plaintiffs’ amended

complaint.

       32.        SS2 denies for want of knowledge the allegations set forth in Paragraph 32 of

Plaintiffs’ amended complaint.

       33.        SS2 denies the allegations set forth in Paragraph 33 of Plaintiffs’ amended

complaint.

       34.        SS2 denies the allegations set forth in Paragraph 34 of Plaintiffs’ amended

complaint.

       35.        SS2 denies the allegations set forth in Paragraph 35 of Plaintiffs’ amended

complaint.

       36.        SS2 denies the allegations set forth in Paragraph 36 of Plaintiffs’ amended

complaint.



                                                   4
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 55ofof23.
                                                                  23. PageID
                                                                       PageID#:#:249
                                                                                  326



       37.     SS2 denies the allegations set forth in Paragraph 37 of Plaintiffs’ amended

complaint.

       38.     SS2 denies the allegations set forth in Paragraph 38 of Plaintiffs’ amended

complaint.

       39.     SS2 denies the allegations set forth in Paragraph 39 of Plaintiffs’ amended

complaint.

       40.     SS2 denies the allegations set forth in Paragraph 40 of Plaintiffs’ amended

complaint.

Plaintiffs’ “Named Plaintiffs’ Experiences”

       A.      Plaintiff Bolyard

       41.     SS2 denies the allegations set forth in Paragraph 41 of Plaintiffs’ amended

complaint.

       42.     SS2 denies the allegations set forth in Paragraph 42 of Plaintiffs’ amended

complaint.

       43.     SS2 denies the allegations set forth in Paragraph 43 of Plaintiffs’ amended

complaint.

       44.     SS2 denies the allegations set forth in Paragraph 44 of Plaintiffs’ amended

complaint.

       45.     SS2 denies the allegations set forth in Paragraph 45 of Plaintiffs’ amended

complaint.

       46.     In response to Paragraph 46 of Plaintiffs’ amended complaint, SS2 admits it paid

Bolyard on an hourly basis throughout his employment. SS2 denies the remaining allegations set

forth in that paragraph.



                                               5
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 66ofof23.
                                                                  23. PageID
                                                                       PageID#:#:250
                                                                                  327



       47.     SS2 denies the allegations set forth in Paragraph 47 of Plaintiffs’ amended

complaint.

       48.     SS2 denies the allegations set forth in Paragraph 48 of Plaintiffs’ amended

complaint.

       49.     SS2 denies the allegations set forth in Paragraph 49 of Plaintiffs’ amended

complaint.

       50.     SS2 denies the allegations set forth in Paragraph 50 of Plaintiffs’ amended

complaint.

       51.     SS2 denies the allegations set forth in Paragraph 51 of Plaintiffs’ amended

complaint.

       52.     SS2 denies the allegations set forth in Paragraph 52 of Plaintiffs’ amended

complaint.

       53.     SS2 denies the allegations set forth in Paragraph 53 of Plaintiffs’ amended

complaint.

       B.      Plaintiff Sheppard

       54.     SS2 denies for want of knowledge the allegations set forth in Paragraph 54 of

Plaintiffs’ amended complaint.

       55.     SS2 denies the allegations set forth in Paragraph 55 of Plaintiffs’ amended

complaint.

       56.     In response to Paragraph 56 of Plaintiffs’ amended complaint, SS2 admits it paid

Sheppard on an hourly basis throughout her employment with it. SS2 denies the remaining

allegations set forth in that paragraph.




                                               6
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 77ofof23.
                                                                  23. PageID
                                                                       PageID#:#:251
                                                                                  328



       57.     SS2 denies the allegations set forth in Paragraph 57 of Plaintiffs’ amended

complaint.

       58.     SS2 denies the allegations set forth in Paragraph 58 of Plaintiffs’ amended

complaint.

       59.     SS2 denies the allegations set forth in Paragraph 59 of Plaintiffs’ amended

complaint.

       60.     SS2 denies the allegations set forth in Paragraph 60 of Plaintiffs’ amended

complaint.

       61.     SS2 denies the allegations set forth in Paragraph 61 of Plaintiffs’ amended

complaint.

       C.      Plaintiff Wilder

       62.     SS2 denies the allegations set forth in Paragraph 62 of Plaintiffs’ amended

complaint.

       63.     SS2 denies the allegations set forth in Paragraph 63 of Plaintiffs’ amended

complaint.

       64.     In response to Paragraph 64 of Plaintiffs’ amended complaint, SS2 admits it paid

Wilder on an hourly basis throughout her employment. SS2 denies the remaining allegations set

forth in that paragraph.

       65.     SS2 denies the allegations set forth in Paragraph 65 of Plaintiffs’ amended

complaint.

       66.     SS2 denies the allegations set forth in Paragraph 66 of Plaintiffs’ amended

complaint.




                                               7
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 88ofof23.
                                                                  23. PageID
                                                                       PageID#:#:252
                                                                                  329



       67.     SS2 denies the allegations set forth in Paragraph 67 of Plaintiffs’ amended

complaint.

       68.     SS2 denies the allegations set forth in Paragraph 68 of Plaintiffs’ amended

complaint.

       D.      Plaintiff Shukry

       69.     SS2 denies for want of knowledge the allegations set forth in Paragraph 69 of

Plaintiffs’ amended complaint.

       70.     In response to Paragraph 70 of Plaintiffs’ amended complaint, SS2 admits that

Shukry’s employment with it was terminated in or around November 2019 because Shukry

claimed that her health issues prevented her from working full time. SS2 denies for want of

knowledge the remaining allegations in that paragraph.

       71.     In response to Paragraph 71 of Plaintiffs’ amended complaint, SS2 admits it paid

Shukry on an hourly basis throughout her employment with it. SS2 denies the remaining

allegations set forth in that paragraph.

       72.     SS2 denies the allegations set forth in Paragraph 72 of Plaintiffs’ amended

complaint.

       73.     SS2 denies the allegations set forth in Paragraph 73 of Plaintiffs’ amended

complaint.

       74.     SS2 denies the allegations set forth in Paragraph 74 of Plaintiffs’ amended

complaint.

       E.      Plaintiff Paschall

       75.     SS2 denies the allegations set forth in Paragraph 75 of Plaintiffs’ amended

complaint.



                                               8
    Case:
     Case:1:19-cv-02402-DCN
           1:19-cv-02402-DCN Doc
                              Doc#:#:27-2
                                      24 Filed:
                                          Filed: 01/02/20
                                                  01/22/20 99ofof23.
                                                                  23. PageID
                                                                       PageID#:#:253
                                                                                  330



       76.     SS2 denies the allegations set forth in Paragraph 76 of Plaintiffs’ amended

complaint.

       77.     In response to Paragraph 77 of Plaintiffs’ amended complaint, SS2 admits it paid

Paschall on an hourly basis throughout his employment. SS2 denies the remaining allegations set

forth in that paragraph.

       78.     SS2 denies the allegations set forth in Paragraph 78 of Plaintiffs’ amended

complaint.

       79.     SS2 denies the allegations set forth in Paragraph 79 of Plaintiffs’ amended

complaint.

       80.     SS2 denies the allegations set forth in Paragraph 80 of Plaintiffs’ amended

complaint.

       81.     SS2 denies the allegations set forth in Paragraph 81 of Plaintiffs’ amended

complaint.

       F.      Plaintiff Hundley

       82.     SS2 denies the allegations set forth in Paragraph 82 of Plaintiffs’ amended

complaint.

       83.     SS2 denies the allegations set forth in Paragraph 83 of Plaintiffs’ amended

complaint.

       84.     In response to Paragraph 84 of Plaintiffs’ amended complaint, SS2 admits it paid

Hundley on an hourly basis throughout her employment. SS2 denies the remaining allegations set

forth in that paragraph.

       85.     SS2 denies the allegations set forth in Paragraph 85 of Plaintiffs’ amended

complaint.



                                               9
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 10
                                                           10ofof23.
                                                                  23. PageID
                                                                       PageID#:#:254
                                                                                  331



       86.     SS2 denies the allegations set forth in Paragraph 86 of Plaintiffs’ amended

complaint.

       87.     SS2 denies the allegations set forth in Paragraph 87 of Plaintiffs’ amended

complaint.

       88.     SS2 denies the allegations set forth in Paragraph 88 of Plaintiffs’ amended

complaint.

       G.      Plaintiff Hill

       89.     SS2 denies the allegations set forth in Paragraph 89 of Plaintiffs’ amended

complaint.

       90.     SS2 denies the allegations set forth in Paragraph 90 of Plaintiffs’ amended

complaint.

       91.     In response to Paragraph 91 of Plaintiffs’ amended complaint, SS2 admits it paid

Hill on an hourly basis throughout her employment. SS2 denies the remaining allegations set forth

in that paragraph.

       92.     SS2 denies the allegations set forth in Paragraph 92 of Plaintiffs’ amended

complaint.

       93.     SS2 denies the allegations set forth in Paragraph 93 of Plaintiffs’ amended

complaint.

       94.     SS2 denies the allegations set forth in Paragraph 94 of Plaintiffs’ amended

complaint.

       95.     SS2 denies the allegations set forth in Paragraph 95 of Plaintiffs’ amended

complaint.

      PLAINTIFFS’ FIRST CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                   FLSA Collective Action, 29 U.S.C. §201, et seq

                                               10
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 11
                                                           11ofof23.
                                                                  23. PageID
                                                                       PageID#:#:255
                                                                                  332



                                Alleged Failure to Pay Overtime

       96.     In response to Paragraph 96 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       97.     SS2 denies the allegations set forth in Paragraph 97 of Plaintiffs’ amended

complaint.

       98.     SS2 denies the allegations set forth in Paragraph 98 of Plaintiffs’ amended

complaint.

       99.     SS2 denies the allegations set forth in Paragraph 99 of Plaintiffs’ amended

complaint.

       100.    SS2 denies the allegations set forth in Paragraph 100 of Plaintiffs’ amended

complaint.

       101.    SS2 denies the allegations set forth in Paragraph 101 of Plaintiffs’ amended

complaint.

       102.    SS2 denies the allegations set forth in Paragraph 102 of Plaintiffs’ amended

complaint.

       103.    SS2 denies the allegations set forth in Paragraph 103 of Plaintiffs’ amended

complaint.

       104.    SS2 denies the allegations set forth in Paragraph 104 of Plaintiffs’ amended

complaint.

       105.    SS2 denies the allegations set forth in Paragraph 105 of Plaintiffs’ amended

complaint.

       106.    SS2 denies the allegations set forth in Paragraph 106 of Plaintiffs’ amended

complaint.



                                                 11
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 12
                                                           12ofof23.
                                                                  23. PageID
                                                                       PageID#:#:256
                                                                                  333



     PLAINTIFFS’ SECOND CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                   FLSA Collective Action, 29 U.S.C. §201, et seq.
                      Alleged Failure to Pay Minimum Wage

       107.    In response to Paragraph 107 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       108.    SS2 denies the allegations set forth in Paragraph 108 of Plaintiffs’ amended

complaint.

       109.    SS2 denies the allegations set forth in Paragraph 109 of Plaintiffs’ amended

complaint.

       110.    SS2 denies the allegations set forth in Paragraph 110 of Plaintiffs’ amended

complaint.

       111.    SS2 denies the allegations set forth in Paragraph 111 of Plaintiffs’ amended

complaint.

       112.    SS2 denies the allegations set forth in Paragraph 112 of Plaintiffs’ amended

complaint.

       113.    SS2 denies the allegations set forth in Paragraph 113 of Plaintiffs’ amended

complaint.

       114.    SS2 denies the allegations set forth in Paragraph 114 of Plaintiffs’ amended

complaint.

       115.    SS2 denies the allegations set forth in Paragraph 115 of Plaintiffs’ amended

complaint.

       116.    SS2 denies the allegations set forth in Paragraph 116 of Plaintiffs’ amended

complaint.

      PLAINTIFFS’ THIRD CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                           OMFWSA R.C. 4111.03

                                                 12
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 13
                                                           13ofof23.
                                                                  23. PageID
                                                                       PageID#:#:257
                                                                                  334



                                Alleged Failure to Pay Overtime

       117.    In response to Paragraph 117 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       118.    SS2 denies the allegations set forth in Paragraph 118 of Plaintiffs’ amended

complaint.

       119.    SS2 denies the allegations set forth in Paragraph 119 of Plaintiffs’ amended

complaint.

       120.    SS2 denies the allegations set forth in Paragraph 120 of Plaintiffs’ amended

complaint.

    PLAINTIFFS’ FOURTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
            OMFWSA R.C. 4111.02 & Ohio Constitution Section 34(a)
                    Alleged Failure to Pay Minimum Wage

       121.    In response to Paragraph 121 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       122.    SS2 denies the allegations set forth in Paragraph 122 of Plaintiffs’ amended

complaint.

       123.    SS2 denies the allegations set forth in Paragraph 123 of Plaintiffs’ amended

complaint.

       124.    SS2 denies the allegations set forth in Paragraph 124 of Plaintiffs’ amended

complaint.

      PLAINTIFFS’ FIFTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                                    R.C. 4113.15
                 Alleged Failure to Tender Pay by Regular Payday

       125.    In response to Paragraph 125 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.



                                                 13
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 14
                                                           14ofof23.
                                                                  23. PageID
                                                                       PageID#:#:258
                                                                                  335



       126.    SS2 denies the allegations set forth in Paragraph 126 of Plaintiffs’ amended

complaint.

       127.    SS2 denies the allegations set forth in Paragraph 127 of Plaintiffs’ amended

complaint.

       128.    SS2 denies the allegations set forth in Paragraph 128 of Plaintiffs’ amended

complaint.

       129.    SS2 denies the allegations set forth in Paragraph 129 of Plaintiffs’ amended

complaint.

      PLAINTIFFS’ SIXTH CAUSE OF ACTION (AGAINST ALL DEFENDANTS)
                                   Ohio Law
                         Alleged Spoliation of Evidence

       130.    In response to Paragraph 130 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       131.    In response to Paragraph 131 of Plaintiffs’ amended complaint, SS2 denies for want

of knowledge the legal provisions under which Plaintiffs’ counsel sent the letter, admits that Hetal

Petal received such a letter, and denies the remaining allegations in that paragraph.

       132.    In response to Paragraph 132 of Plaintiffs’ amended complaint, SS2 admits that its

counsel stated that the requested records are anticipated to be produced by the end of the next

week, denies that its counsel stated the records “would be forthcoming,” and admits the remaining

allegations in that paragraph.

       133.    SS2 admits the allegations set forth in Paragraph 133 of Plaintiffs’ amended

complaint.

       134.    In response to Paragraph 134 of Plaintiffs’ amended complaint, SS2 admits that

Bolyard received all check stubs when he received his checks, that SS2 provided all requested time



                                                 14
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 15
                                                           15ofof23.
                                                                  23. PageID
                                                                       PageID#:#:259
                                                                                  336



clock records for each workweek, admits that it provided all requested time clock records again

in its initial disclosures in this matter, and denies the remaining allegations in that paragraph.

       135.    SS2 denies the allegations set forth in Paragraph 135 of Plaintiffs’ amended

complaint.

       136.    SS2 denies the allegations set forth in Paragraph 136 of Plaintiffs’ amended

complaint.

       137.    SS2 denies the allegations set forth in Paragraph 137 of Plaintiffs’ amended

complaint.

       138.    SS2 denies the allegations set forth in Paragraph 138 of Plaintiffs’ amended

complaint.

              PLAINTIFFS’ SEVENTH CAUSE OF ACTION (AGAINST SS2 ONLY)
                               FLSA - Retaliation

       139.    In response to Paragraph 139 of Plaintiffs’ amended complaint, all of the preceding

admissions and denials are realleged as if fully rewritten herein.

       140.    Paragraph 140 of Plaintiffs’ amended complaint does not require an admission or

denial. To the extent that an admission or denial is required, SS2 denies for want of knowledge

the allegations set forth in that paragraph.

       141.    SS2 denies for want of knowledge the allegations set forth in Paragraph 141 of

Plaintiffs’ amended complaint.

       142.    SS2 admits the allegations set forth in Paragraph 142 of Plaintiffs’ amended

complaint.

       143.    SS2 admits the allegations set forth in Paragraph 143 of Plaintiffs’ amended

complaint.




                                                  15
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 16
                                                           16ofof23.
                                                                  23. PageID
                                                                       PageID#:#:260
                                                                                  337



       144.    SS2 denies the allegations set forth in Paragraph 144 of Plaintiffs’ amended

complaint.

       145.    SS2 denies the allegations set forth in Paragraph 145 of Plaintiffs’ amended

complaint.

       146.    SS2 denies the allegations set forth in Paragraph 146 of Plaintiffs’ amended

complaint.

       147.    SS2 denies the allegations set forth in Paragraph 147 of Plaintiffs’ amended

complaint.

       148.    SS2 denies the allegations set forth in Paragraph 148 of Plaintiffs’ amended

complaint.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiffs fail to state a claim upon which relief which relief can be granted.

       2.      Plaintiffs fail to join parties under Rule 19.

       3.      This Court lacks subject-matter jurisdiction.

       4.      Plaintiffs fail to satisfy the prerequisites for bringing a class action under Rule 23

or Local Rule 23.1.

       5.      Final injunctive relief and/or declaratory relief would not be appropriate respecting

the putative class as a whole.

       6.      Plaintiffs’ claims are barred by accord and satisfaction, estoppel, fraud, payment,

and/or unclean hands.

       7.      Plaintiffs’ damages, if any, are the sole, direct, and/or proximate result of Plaintiffs’

acts and/or omissions.




                                                  16
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 17
                                                           17ofof23.
                                                                  23. PageID
                                                                       PageID#:#:261
                                                                                  338



       8.      Plaintiffs’ damages, if any, are the sole, direct, and/or proximate result of the acts

and/or omissions of third parties over whom SS2 lacks control.

       9.      SS2 is entitled to offset and/or recoupment.

       10.     Plaintiffs’ attorney’s fees are neither necessary nor reasonable.

       11.     Plaintiffs’ are not entitled to liquidated damages and/or pre-judgment interest.

       12.     At all times, SS2 acted in good faith and reasonably believed it was not in violation

of the FLSA or the OMFWSA.

       13.     At all times, SS2 was, and is, exercising its rights granted by the Seventh

Amendment to the United States Constitution – rights that are not dependent upon winning a race

to the Courthouse.

       14.     SS2 did not include a claim against Plaintiff Shukry in its counterclaim.

       15.     SS2’s counterclaim, and amended counterclaim, are brought in good faith and

without retaliatory intent.

       16.     Subject to Rule 15, SS2 reserves the right to assert additional affirmative defenses

as they may become known through the course of this litigation.

       WHEREFORE, having answered Plaintiffs’ amended complaint, SS2 respectfully requests

that the same be dismissed with prejudice at Plaintiffs’ costs, that the Court award SS2 its legal

fees and expenses incurred in the defense thereof, and any additional relief that this Court

determines to be just and equitable.

                                AMENDED COUNTERCLAIM

       Defendant SS2, by and through its undersigned counsel and pursuant to Fed. R. Civ. P.

15(a)(1), hereby states its amended counterclaim against Plaintiffs Christopher Bolyard, Pamela




                                                17
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 18
                                                           18ofof23.
                                                                  23. PageID
                                                                       PageID#:#:262
                                                                                  339



Sheppard, Meranda Wilder, Mario Paschall, Audrey Hundley, and Myra Hill (collectively,

“Counterclaim Defendants”) and as follows:

       1.       SS2 is an Ohio corporation in the business of conducting a hotel in the City of

Westlake, Ohio, commonly known as “Super 8” (“the Business”).

       2.       SS2 holds a license issued by the State of Ohio to maintain, conduct, and/or

advertise the Business.

       3.       This Court has supplemental jurisdiction over SS2’s counterclaim pursuant to 28

U.S.C. §1367.

  COUNT I – BREACH OF CONTRACT (BOLYARD, SHEPPARD, PASCHALL, AND
                            HUNDLEY)

       4.       Between September 1, 2018 and September 1, 2019, SS2 offered Bolyard,

Sheppard,   Paschall,     and   Hundley     (collectively,   “Counterclaim    Guests”)    successive

accommodations of 30 days at the Business for a fee.

       5.       Each    Counterclaim    Guest    accepted    SS2’s    afore-mentioned     offers   of

accommodations.

       6.       In justifiable reliance upon Counterclaim Guests’ promises to pay fees for the afore-

mentioned accommodations, SS2 agreed to provide Counterclaim Guests the accommodations.

       7.       On or about June 27, 2019, SS2 had to request assistance from the Westlake Police

Department to oust Paschall from his accommodations.

       8.       Each Counterclaim Guest has vacated the Business.

       9.       Each Counterclaim Guest failed to pay SS2 the agreed-upon fees for the

accommodations.




                                                 18
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 19
                                                           19ofof23.
                                                                  23. PageID
                                                                       PageID#:#:263
                                                                                  340



          10.   As a result of Counterclaim Guests’ failures to pay the agreed-upon fees for the

accommodations, SS2 has sustained damages in an amount to be determined at the trial of this

matter.

          11.   As a result of Counterclaim Guests’ failure to pay the agreed-upon fees for the

accommodations, each Counterclaim Guest has been unjustly enriched to the detriment of SS2 in

an amount to be determined at the trial of this matter.

                     COUNT II – CONVERSION (WILDER AND HILL)

          12.   During her employment at the Business, Wilder wrongfully converted to her own

personal use items of SS2’s personal property, including, but not limited to, a microwave oven and

cash paid for off market rooms.

          13.   During her employment at the Business, Hill wrongfully converted to her own

person use items of SS2’s personal property, including cash paid for off market rooms.

          14.   On or about April 19, 2019, SS2 reported to the Westlake Police Department that

Wilder and Hill accepted cash for off market rooms.

          15.   When Wilder and Hill wrongfully converted SS2’s personal property to their own

use, they knew that they had no right to take possession of the property.

          16.   Wilder and Hill wrongfully converted SS2’s personal property with malice.

          17.   As a result of Wilder and Hill’s wrongful conversion of SS2’s personal property,

SS2 has sustained damages in an amount to be determined at the trial of this matter.

          18.   As a result of Wilder and Hill’s malicious and wrongful conversion of SS2’s

personal property, SS2 is entitled to an award of punitive damages.

                     COUNT III – SPOLIATION (WILDER AND HILL)




                                                 19
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 20
                                                           20ofof23.
                                                                  23. PageID
                                                                       PageID#:#:264
                                                                                  341



        19.    Wilder and/or Hill knew that there was probable litigation against them by SS2

regarding the cash that they accepted for the off-market rooms and converted to their own personal

uses.

        20.    Wilder and/or Hill willfully destroyed evidence of the cash they accepted from

SS2’s customers for the off-market rooms.

        21.    Wilder and/or Hill’s willful destruction of the afore-mentioned evidence was

designed to disrupt SS2’s case against them for the wrongful conversion of the cash they accepted

for the off-market rooms.

        22.    Wilder and/or Hill’s willful destruction of the afore-mentioned evidence is

disrupting SS2’s case against them and will continue to disrupt SS2’s case against them.

        23.    As a result of Wilder and/or Hill’s spoliation of evidence, SS2 has sustained

damages in an amount to be determined at the trial of this matter, and expects to continue to sustain

damages in the future.

        24.    As a result of Wilder and/or Hill’s spoliation of evidence, SS2 is entitled to punitive

damages and reasonable attorney’s fees.

                            COUNT IV – SPOLIATION (BOLYARD)

        25.    When Bolyard left his employment with SS2, he knew that he intended to

commence the present litigation.

        26.    When Bolyard left his employments with SS2, he unlawfully took possession of

and/or destroyed his SS2 personnel files, in addition to unlawfully taking possession of and/or

destroying the personnel files of other employees of SS2.

        27.    When Bolyard destroyed the personnel files, he knew that SS2 did not have any

other copies – on paper or electronic – of the personnel files.



                                                 20
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 21
                                                           21ofof23.
                                                                  23. PageID
                                                                       PageID#:#:265
                                                                                  342



        28.    Bolyard unlawfully took possession of and/or destroyed the personnel files to

conceal several facts, including 1) he lied on his employment application when he stated that he

had no felony convictions; 2) the personnel files contained no complaints from Bolyard or the

other Plaintiffs that they were not paid overtime wages; and 3) the personnel files contained

employee complaints against Bolyard and Bolyard’s complaints against the other Plaintiffs.

        29.    Bolyard’s unlawful possession of and/or destruction of the personnel files was

designed to disrupt SS2’s defense against Bolyard’s claims.

        30.    Bolyard’s unlawful possession of and/or destruction of the personnel files is

disrupting SS2’s case, and will continue to disrupt SS2’s defense against Bolyard’s claims.

        31.    As a result of Bolyard’s spoliation of evidence, SS2 has sustained damages in an

amount to be determined at the trial of this matter, and expects to continue to sustain damages in

the future.

        32.    As a result of Bolyard’s spoliation of evidence, SS2 is entitled to punitive damages

and reasonable attorney’s fees.

        WHEREFORE, SS2 demands judgment against Counterclaim Defendants as follows:

        A.     Under Count I of the amended counterclaim, judgment against each Counterclaim

               Guest in the amount that each failed to pay SS2 for the accommodations,

               respectively, plus pre- and post-judgment interest, costs, and any further relief that

               this Court determines to be just and equitable;

        B.     Under Count II of the amended counterclaim, judgments against Wilder and Hill in

               the amount of all property each wrongfully converted, plus punitive damages in the

               maximum amount permitted by law, reasonable attorney’s fees and expenses, pre-




                                                21
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 22
                                                           22ofof23.
                                                                  23. PageID
                                                                       PageID#:#:266
                                                                                  343



               and post-judgment interest, costs, and any further relief that this Court determines

               to be just and equitable;

       C.      Under Count III of the amended counterclaim, judgment against Wilder and Hill,

               jointly and severally, in an amount in excess of $25,000.00 as compensatory

               damages, plus punitive damages in the maximum amount permitted by law,

               reasonable attorney’s fees, pre- and post-judgment interest, costs, and any further

               relief that this Court determines to be just and equitable; and

       D.      Under Count IV of the amended counterclaim, judgment against Bolyard in an

               amount in excess of $25,000.00 as compensatory damages, plus punitive damages

               in the maximum amount permitted by law, reasonable attorney’s fees, pre- and

               post-judgment interest, costs, and any further relief that this Court determines to be

               just and equitable.

       Subject to Fed. R. Civ. P. 15, SS2 reserves the right to assert counterclaims against

members of any class certified by this Court under Fed. R. Civ. P. 23.

       Respectfully submitted,

 /s/ Thomas M. Horwitz________________             /s/ Michael K. Rieke
 THOMAS M. HORWITZ                                 MICHAEL K. RIEKE
 Attorney Bar No. 0062323                          Attorney Bar No. 0071919
 Co-Counsel for Defendants Shiva Shakti            Co-Counsel for Defendants Shiva Shakti
 Two Corporation, Hetal Patel, and Nehal           Two Corporation, Hetal Patel, and Nehal
 Patel                                             Patel
 Thomas M. Horwitz Co., LPA                        RUSSO & RIEKE, LLC
 1991 Crocker Road, Suite 600                      21380 Lorain Road, Suite 201
 Westlake, Ohio 44145                              Fairview Park, Ohio 44126
 Phone: (440) 892-3331                             Phone: (440) 331-9600
 Email: tmh@horwitzlpa.com                         Email: Michael@AttorneyRusso.com
 Fax: (440) 848-8501                               Fax: (440) 331-9601

                                           JURY DEMAND




                                                22
   Case:
    Case:1:19-cv-02402-DCN
          1:19-cv-02402-DCN Doc
                             Doc#:#:27-2
                                     24 Filed:
                                         Filed: 01/02/20
                                                 01/22/20 23
                                                           23ofof23.
                                                                  23. PageID
                                                                       PageID#:#:267
                                                                                  344



         SS2 demands a trial by the maximum number of jurors permissible in this action on all
triable issues.

       Respectfully submitted,

 /s/ Thomas M. Horwitz________________          /s/ Michael K. Rieke
 THOMAS M. HORWITZ                              MICHAEL K. RIEKE
 Attorney Bar No. 0062323                       Attorney Bar No. 0071919
 Co-Counsel for Defendants Shiva Shakti         Co-Counsel for Defendants Shiva Shakti
 Two Corporation, Hetal Patel, and Nehal        Two Corporation, Hetal Patel, and Nehal
 Patel                                          Patel
 Thomas M. Horwitz Co., LPA                     RUSSO & RIEKE, LLC
 1991 Crocker Road, Suite 600                   21380 Lorain Road, Suite 201
 Westlake, Ohio 44145                           Fairview Park, Ohio 44126
 Phone: (440) 892-3331                          Phone: (440) 331-9600
 Email: tmh@horwitzlpa.com                      Email: Michael@AttorneyRusso.com
 Fax: (440) 848-8501                            Fax: (440) 331-9601



                                 CERTIFICATE OF SERVICE

        A copy of the foregoing Defendant Shiva Shakti Two Corporation’s Answer to Amended
Complaint and Amended Counterclaim was served on this 2nd day of January, 2020, via the Court’s
electronic filing system, pursuant to Fed. R. Civ. P. 5(b)(3) and Local Rule 5.1(c).

                                                   Respectfully submitted,


                                                   /s/ Thomas M. Horwitz
                                                   THOMAS M. HORWITZ
                                                   Attorney Bar No. 0062323
                                                   Co-Counsel for Defendants Shiva Shakti
                                                   Two Corporation, Hetal Patel, and Nehal
                                                   Patel




                                              23
